UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4722



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHONATE HEMBY-BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:04-cr-00026-FL-2)


Submitted:   June 25, 2007                 Decided:   July 16, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter A. Schmidlin, III, ANDERSON, JONES & GENGO, PLLC, Raleigh,
North Carolina, for Appellant. George E. B. Holding, United States
Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shonate Hemby-Brown appeals from her fifty-month sentence

imposed after we remanded for resentencing in accordance with

United States v. Booker, 543 U.S. 220 (2005), and United States v.

Hughes, 401 F.3d 540 (4th Cir. 2005).              She contends that, after

Booker, the district court was prohibited from imposing sentencing

enhancements where the factual findings supporting the enhancements

were not charged in the indictment and found by a jury beyond a

reasonable    doubt.     She    also    challenges    the   factual    findings

supporting the enhancements, asserting that they were unsupported

and that the loss amount determined for sentencing differed from

the amount determined for restitution.               Finding no error, we

affirm.

           Hemby-Brown argues that the district court violated her

Sixth Amendment rights by enhancing her sentence based on factual

findings that were not submitted to the jury and found beyond a

reasonable doubt.      This is incorrect.       Rather, as directed by this

court on remand and by Hughes, 401 F.3d at 546, the district court

first   determined     the    appropriate      sentencing   range    under   the

Sentencing Guidelines, making all factual findings appropriate for

that determination.          Hughes, 401 F.3d at 546.          The court then

considered    the   resulting    sentencing      range   and   the   sentencing

factors in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), and

imposed sentence.        Contrary to Hemby-Brown’s contentions, the


                                       - 2 -
district court was authorized--indeed directed--to make the factual

findings as it did.

            Hemby-Brown also challenges the reasonableness of the

findings that increased her offense level and thus her sentence,

asserting       that     they     were     not        supported     by     the     evidence.

Specifically, she contends that there was insufficient evidence to

support the amount of loss determination, the finding that there

were ten or more victims of the offense, and the amount of

restitution. Because these issues are raised for the first time in

this appeal, we review for plain error.                      United States v. Olano,

507 U.S. 725, 734 (1993); United States v. White, 405 F.3d 208, 215

(4th Cir. 2005). We find that the amount of loss was foreseeable to

Hemby-Brown, and that the district court’s findings as to the

amount     of    loss,     the     number        of    victims,      and    the     use    of

identification of another person in the creation of identification

documents are supported by the record and the enhancements were

properly    applied.            Thus,    there        was   no    plain    error     in   the

application of the sentencing enhancements.                       Id.

            Lastly, Hemby-Brown asserts that the district court’s

determination of the loss amounts was unreasonable, because the

amount of loss used to compute the increase to her sentence

differed from the amount of loss used to determine restitution.

Different       standards       and     different       considerations           govern   the

determination of intended loss for determination of the Sentencing


                                           - 3 -
Guidelines range and actual loss for purposes of restitution.

Compare U.S. Sentencing Guidelines Manual § 2B1.1 cmt. n.3(A)

(2002), with 18 U.S.C.A. § 3663A(b)(1) (West 2000 & Supp. 2007).

The district court did not plainly err in computing these amounts.

See Olano, 507 U.S. at 731-32.

            Because     the     district   court       properly     applied   the

Guidelines      as   advisory    and    imposed    a     sentence    within   the

appropriately calculated Guideline range, we find that the sentence

is reasonable.       See United States v. Green, 436 F.3d 449, 457 (4th

Cir.)   (“[A]    sentence     imposed    within    the    properly    calculated

[g]uidelines range . . . is presumptively reasonable.”) (internal

quotation marks and citation omitted), cert. denied, 126 S. Ct.

2309 (2006); see also Rita v. United States,              551 U.S.      , No. 06-

5754, at pp. 7-16 (U.S. June 21, 2007) (slip copy) (upholding the

application of rebuttable presumption of reasonableness of a within

Guidelines      sentence).       Accordingly,     we     affirm     Hemby-Brown’s

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       - 4 -